Contrary to the mother’s contention, the Family Court properly denied her application pursuant to Family Court Act § 1028 (a) to return the subject child to her custody. The evidence adduced at the hearing was sufficient to establish that *1133the return of the child, whose older siblings remain in foster care as a consequence of a prior adjudication of neglect against the mother, would present an imminent risk to the child’s emotional, mental, and physical health (see Family Ct Act § 1028 [a]; Matter of Nathanal C. [Dimas C.], 78 AD3d 939 [2010]; Matter of Elijah O. [Marilyn O.], 77 AD3d 836, 837 [2010]; Matter of Gabriel James M., 59 AD3d 448 [2009]; Matter of Iouke H., 50 AD3d 904, 905 [2008]; Matter of Kimberly H., 242 AD2d 35, 39-40 [1998]). Moreover, the imminent risk of harm to the child’s emotional, mental, and physical health would not be alleviated by the issuance of a protective order against the child’s father (see Matter of Gabriel James M., 59 AD3d 448 [2009]). Skelos, J.E, Eng, Austin and Miller, JJ., concur.